Exhibit 10.63

 

CHANGE-IN-CONTROL AGREEMENT

 

        This CHANGE IN CONTROL AGREEMENT (“the Agreement”) by and between
INVITROGEN CORPORATION, a Delaware Corporation (the “Company”), and Claude D.
Benchimol (the “Executive”), dated as of the 16th day of October 2003.

 

        WHEREAS, the Board of Directors of the Company (the “Board”), has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined below).

 

        WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide the
Executive with compensation and benefits arrangements upon a Change in Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.

 

        NOW, THEREFORE, in consideration of the mutual promises and agreements
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Executive and the
Company hereby agree as follows:

 

              1.     Certain Definitions

 

                (a)     The “Effective Date” shall be the first date during the
“Change in Control Period” (as defined in Section l(b)) on which a Change in
Control occurs; provided that the Executive is employed on that date. Anything
in this Agreement to the contrary notwithstanding, if the Executive’s employment
with the Company is terminated or the Executive ceases to be an officer of the
Company prior to the date on which a Change in Control occurs, and it is
reasonably demonstrated by the Executive that such termination of employment or
cessation of status as an officer (i) was at the request of a third party who
has taken steps reasonably calculated to effect the Change in Control or (ii)
otherwise arose in connection with or anticipation of the Change in Control,
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment or cessation of
status as an officer.

 

                (b)     The “Change in Control Period” is the period commencing
on the date hereof and ending on the second anniversary of such date, provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
is hereinafter referred to as the “Renewal Date”), the Change in Control Period
shall be automatically extended so as to terminate two years from such



--------------------------------------------------------------------------------

Renewal Date, unless at least 60 days prior to the Renewal Date the Company
shall give written notice to the Executive that the Change in Control Period
shall not be so extended.

 

                2.     Change in Control. For the purpose of this Agreement:

 

        (a)     a “Change in Control” shall mean:

 

                                (i)     Any acquisition or series of
acquisitions, other than from the Company, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act) of 50% or more of either the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”), provided, however, that
(A) any acquisition by the Company, or any of its subsidiaries, (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries, or (C) any acquisition or
series of acquisitions which results in any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) acquiring
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of more than 50% of the Outstanding Company Common Stock and while such a
beneficial owner such individual, entity or group does not exercise the voting
power of his, her or its Outstanding Company Common Stock or otherwise exercise
control with respect to any matter concerning or affecting the Company and
promptly sells, transfers, assigns or otherwise disposes of that number of
shares of Outstanding Company Common Stock necessary to reduce his, her or its
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of the Outstanding Company Common Stock to below 50%, as the case may be, shall
not constitute a Change in Control; or

 

                                (ii)     Individuals who as of April 27, 2001,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board of Directors of
the Company, provided that any individual becoming a director subsequent to
April 27, 2001, whose election, or nomination for election, by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board, shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest (as such terms are used in Rule 14a-11 of the
Regulation 14A promulgated under the Exchange Act) relating to the election of
directors of the Company; or

 

                                (iii)     Approval by the stockholders of the
Company of a complete liquidation or dissolution of the Company, or of the sale
or other disposition of all or substantially all of the assets of the Company,
or of a reorganization, merger or consolidation of the Company, in each case,
with respect to which all or substantially all of the individuals and entities
who were the respective beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
reorganization, merger or

 

-2-



--------------------------------------------------------------------------------

consolidation do not, following such reorganization, merger or consolidation
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger or consolidation.

 

        3.     Employment Period. The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company, for the period commencing on the Effective Date and ending at
the end of the 24th month following the Effective Date (the “Employment
Period”).

 

        4.     Terms of Employment

 

                (a)     Position and Duties.

 

                          (i)     During the Employment Period, (A) the
Executive’s position, authority, duties and responsibilities shall not be
substantially diminished from the most significant of those held, exercised and
assigned at any time during the 90-day period immediately preceding the
Effective Date and (B) the Executive’s services shall be performed at the
location where the Executive was employed immediately preceding the Effective
Date or any office or location less than 50 miles from such location.

 

                          (ii)     During the Employment Period, and excluding
any periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote reasonable attention and time during normal business
hours to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 

                (b)    Compensation.

 

                          (i)     Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”), which
shall be paid at a monthly rate, at least equal to the highest annualized (for
any year with respect to which the Executive has been employed by the Company
for less than twelve full months) base salary paid or payable to the Executive
by the Company and its affiliated companies in respect of the three years
immediately

 

-3-



--------------------------------------------------------------------------------

preceding the Effective Date. During the Employment Period, the Annual Base
Salary shall be reviewed at least annually and shall be increased at any time
and from time to time as shall be substantially consistent with increases in
base salary generally awarded in the ordinary course of business to other peer
executives of the Company and its affiliated companies. Any increase in Annual
Base Salary shall not serve to limit or reduce any other obligation to the
Executive under this Agreement. Annual Base Salary shall not be reduced after
any such increase and the term Annual Base Salary as utilized in this Agreement
shall refer to the Annual Base Salary as so increased. As used in this
Agreement, the term “affiliated companies” includes any company controlled by,
controlling or under common control with the Company.

 

                          (ii)     Annual Bonus. In addition to Annual Base
Salary, the Executive shall be awarded, for each fiscal year during the
Employment Period, an annual bonus (the “Annual Bonus”) in cash at least equal
to the higher of either (A) the average annualized (for any fiscal year
consisting of less than twelve full months or with respect to which the
Executive has been employed by the Company for less than twelve full months)
Incentive Compensation Plan bonus paid, or payable but for any deferral to the
Executive by the Company and its affiliated companies under the Company’s
deferred compensation arrangements, in respect of the three fiscal years or
lesser number of fiscal years during which the Executive has been employed by
the Company immediately preceding the fiscal year in which the Effective Date
occurs, or (B) in the event the annual bonus under an Incentive Compensation
Plan is paid, or payable but for any deferral to the Executive by the Company
and its affiliated companies under the Company’s deferred compensation
arrangement, in respect of the fiscal year immediately preceding the fiscal year
in which the Effective Date occurs was based upon a formula, guaranteed amount,
or plan in which the Executive participated, then such Annual Bonus shall be at
least equal to the bonus which would be payable based on such formula,
guaranteed amount, or plan had the Executive’s participation therein and level
of participation remained in effect following the Effective Date. Each such
Annual Bonus shall be paid no later than the end of the third month of the
fiscal year next following the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus.

 

                          (iii)     Incentive, Savings and Retirement Plans.    
In addition to Annual Base Salary and Annual Bonus payable as hereinabove
provided, the Executive shall be entitled to participate during the Employment
Period in all incentive (including but not limited to long-term incentive
bonus), savings and retirement plans, practices, policies and programs generally
applicable to other peer executives of the Company and its affiliated companies,
but in no event shall such plans, practices, policies and programs provide the
Executive with incentive opportunities (measured with respect to both regular
and special incentive opportunities), savings opportunities and retirement
benefits opportunities, in each case, less favorable, in the aggregate, than the
most favorable of those provided by the Company and its affiliated companies for
the Executive under such plans, practices, policies and programs as in effect at
any time during the 90-day period immediately preceding the Effective Date.

 

                          (iv)     Welfare Benefit Plans.     During the
Employment Period, the Executive and/or the Executive’s family, as the case may
be, shall be eligible for participation in and shall receive all benefits under
welfare benefit plans, practices, policies and programs provided

 

-4-



--------------------------------------------------------------------------------

by the Company and its affiliated companies (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent generally applicable to other peer executives of the Company and
its affiliated companies, but in no event shall such plans, practices, policies
and programs provide benefits which are less favorable, in the aggregate, than
the most favorable of such plans, practices, policies and programs in effect for
the Executive and/or the Executive’s family at any time during the 90-day period
immediately preceding the Effective Date.

 

                          (v)     Business Expenses.     During the Employment
Period, the Executive shall be entitled to receive prompt reimbursement for all
reasonable business expenses incurred by the Executive in accordance with the
most favorable policies, practices and procedures of the Company and its
affiliated companies in effect for the Executive at any time during the 90-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect at any time thereafter generally with respect to other
peer executives of the Company and its affiliated companies.

 

                          (vi)     Fringe Benefits.     During the Employment
Period, the Executive shall be entitled to fringe benefits in accordance with
the most favorable plans, practices, programs and policies of the Company and
its affiliated companies in effect for the Executive at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect at any time thereafter generally with respect to
other peer executives of the Company and its affiliated companies.

 

                          (vii)     Office and Support Staff.     During the
Employment Period, the Executive shall be entitled to an office or offices of a
size and with furnishings and other appointments, and to personal secretarial
and other assistance, at least equal to the most favorable of the foregoing
provided to the Executive by the Company and its affiliated companies at any
time during the 90-day period immediately preceding the Effective Date or, if
more favorable to the Executive, as provided at any time thereafter generally
with respect to other peer executives of the Company and its affiliated
companies.

 

                          (viii)     Vacation. During the Employment Period, the
Executive shall be entitled to paid vacation in accordance with the most
favorable plans, policies, programs and practices of the Company and its
affiliated companies as in effect for the Executive at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect at any time thereafter generally with respect to
other peer executives of the Company and its affiliated companies.

 

        5.     Termination of Employment

 

                (a)     Death or Disability.     The Executive’s employment
shall terminate automatically upon the Executive’s death during the Employment
Period. If the Company determines in good faith that the Disability (as defined
below) of the Executive has occurred during the Employment Period, it may give
to the Executive written notice in accordance with Section 15(b) of this
Agreement of its intention to terminate the Executive’s employment. In such
event, the

 

-5-



--------------------------------------------------------------------------------

Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disability” means the absence of the Executive from
the Executive’s duties with the Company on a full-time basis for 180 consecutive
business days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably).

 

                (b)     Cause.     The Company may terminate the Executive’s
employment during the Employment Period for “Cause” only in accordance with the
provisions set forth herein.

 

                          (i)     For purposes of this Agreement, “Cause” means
(A) repeated violations by the Executive of the Executive’s material
responsibilities and material duties under Section 4(a) of this Agreement which
are demonstrably willful and deliberate on the Executive’s part and which are
not remedied in a reasonable period of time after receipt of written notice from
the Company, (B) commission of an intentional act of fraud, embezzlement or
theft by the Executive in connection with the Executive’s duties or in the
course of the Executive’s employment with the Company or its affiliated
companies, (C) violation of any law, regulation, or rule applicable to the
Company’s business or reputation, including, without limitation securities laws,
(D) causing intentional wrongful damage to property of the Company or its
affiliated companies, (E) intentionally and wrongfully disclosing secret
processes or confidential information of the Company or its affiliated
companies, (F) conviction of, or plea of nolo contendere to, a felony, which
conviction or plea materially harms the business or reputation of the Company,
or (G) participating, without the Company’s express written consent, in the
management of any business enterprise which engages in substantial and direct
competition with the Company or its affiliated companies, provided that in the
case of clauses (A) through (F), any such act or omission shall have been
materially harmful to the Company or its affiliated companies.

 

                          (ii)     The Company may not terminate the Executive’s
employment for Cause under clause (C), (D), or (E) of such definition set forth
above unless: (a) the Company provides the Executive with written notice of its
intent to terminate the Executive’s employment for Cause, including a detailed
description of the specific reasons which form the basis for such consideration;
(b) within thirty (30) days after the date such notice is provided, the
Executive shall have a reasonable opportunity to appear before the Board, with
or without legal representation, at the Executive’s election and at the
Executive’s expense, to present arguments and evidence on his own behalf to
defend such act or acts, or failure to act, and, if, as determined by the Board,
such act or failure to act is correctable, the Executive shall be given thirty
(30) days after such meeting to correct such act or failure to act; and (c)
following presentation to the Board as provided in clause (b) above or the
Executive’s failure to appear before the Board at a date and time specified in
the notice and, following expiration of the thirty (30) day period in which to
correct such acts or failures to act that the Board has determined are
correctable, the Executive may be terminated for Cause only if (1) the Board, by
an affirmative vote of a majority of its members (excluding the Executive and
any other member of the Board reasonably believed

 

-6-



--------------------------------------------------------------------------------

by the Board to be involved in the events leading the Board to terminate the
Executive for Cause), determines that the acts or failures to act of the
Executive specified in the notice occurred and remained uncorrected, and the
Executive’s employment should accordingly be terminated for Cause; and (2) the
Board provides the Executive with a written determination setting forth in
specific detail the basis of such termination of employment which are consistent
with the reasons set forth in the notice.

 

                (c)     Good Reason.     The Executive’s employment may be
terminated during the Employment Period by the Executive for “Good Reason.” For
purposes of this Agreement, “Good Reason” means

 

                          (i)     a substantial diminution in the Executive’s
position, authority, duties or responsibilities as contemplated by Section 4(a)
of this Agreement, excluding non-substantial changes in title or office, and
excluding any isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of written
notice thereof given by the Executive;

 

                          (ii)     any failure by the Company to comply with any
of the provisions of Section 4(b) of this Agreement, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of written notice thereof given
by the Executive;

 

                          (iii)     the Company requiring the Executive to be
based at any office or location other than that described in Section 4(a)(i)(B)
hereof or, requiring the Executive to travel away from his or her office in the
course of discharging responsibilities or duties which is significantly more
frequent (in terms of either consecutive days or aggregate days in any calendar
year) than was required prior to the Change in Control;

 

                          (iv)     any purported termination by the Company of
the Executive’s employment otherwise than as expressly permitted by this
Agreement; or

 

                          (v)     any failure by any successor to the Company to
comply with and satisfy Section 14(c) of this Agreement, provided that such
successor has received at least ten (10) days prior written notice from the
Company or the Executive of the requirements of Section 14(c) of this Agreement.

 

For the purposes of this Section 5(c), any good faith determination of “Good
Reason” made by the Executive shall be conclusive.

 

                (d)     Notice of Termination.     Any termination by the
Company for Cause or by the Executive for Good Reason shall be communicated by
“Notice of Termination” to the other party hereto given in accordance with
Section 15(b) of this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the

 

-7-



--------------------------------------------------------------------------------

Executive’s employment under the provision so indicated and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than fifteen days
after the giving of such notice). The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause, as the case may be, shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

 

                (e)     Date of Termination.     “Date of Termination” means the
date of receipt of the Notice of Termination or any later date specified
therein, as the case may be; provided, however, that (i) if the Executive’s
employment is terminated by the Company other than for Cause or Disability, the
Date of Termination shall be the date on which the Company notifies the
Executive of such termination and (ii) if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.

 

        6.     Obligations of the Company upon Termination

 

                (a)     Death.     If the Executive’s employment is terminated
by reason of the Executive’s death during the Employment Period, this Agreement
shall terminate without further obligations to the Executive’s legal
representatives under this Agreement, other than the following obligations: (i)
payment of the Executive’s Annual Base Salary through the Date of Termination to
the extent not theretofore paid, (ii) payment of the product of (x) the Annual
Bonus and any long-term incentive bonus paid, guaranteed to be paid, or payable
but for any deferral (and annualized for any fiscal year consisting of less than
twelve full months or for which the Executive has been employed for less than
twelve full months) to the Executive for the most recently completed fiscal year
during the Employment Period, and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Date of Termination, and
the denominator of which is 365, (iii) payment of any compensation previously
deferred by the Executive (together with any accrued interest thereon) and not
yet paid by the Company and any accrued vacation pay not yet paid by the
Company, (iv) payment of any earned or guaranteed Annual Bonus, long-term
incentive bonus or other incentive compensation payments attributable to prior
fiscal years to the extent not theretofore paid, and (v) payment for any
substantiated business and relocation expenses incurred by the Executive to the
extent not theretofore reimbursed (the amounts described in clauses (i) through
(v) above are hereafter referred to as “Accrued Obligations”). All Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, at the option of the Company, either (x) in a lump sum in cash
within 30 days of the Date of Termination or (y) in twelve equal consecutive
monthly installments, with the first installment to be paid within 30 days of
the Date of Termination. Anything in this Agreement to the contrary
notwithstanding, the Executive’s family shall be entitled to receive benefits at
least equal to the most favorable benefits provided generally by the Company and
any of its affiliated companies to surviving families of peer executives of the
Company and such affiliated companies under such plans, programs, practices and
policies relating to family death benefits, if any, as in effect generally with
respect to other peer executives and their families at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive and/or the Executive’s family as in effect on the date of the
Executive’s

 

-8-



--------------------------------------------------------------------------------

death generally with respect to other peer executives of the Company and its
affiliated companies and their families.

 

                (b)     Disability.     If the Executive’s employment is
terminated by reason of the Executive’s Disability during the Employment Period,
this Agreement shall terminate without further obligations to the Executive,
other than for Accrued Obligations. All Accrued Obligations shall be paid to the
Executive at the option of the Company, either (x) in a lump sum in cash within
30 days of the Date of Termination or (y) in twelve equal consecutive monthly
installments, with the first installment to be paid within 30 days of the Date
of Termination. Anything in this Agreement to the contrary notwithstanding, the
Executive shall be entitled after the Disability Effective Date to receive
disability and other benefits at least equal to the most favorable of those
provided by the Company and its affiliated companies to disabled peer executives
and/or their families in accordance with such plans, programs, practices and
policies relating to disability, if any, as in effect generally with respect to
other peer executives and their families at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive’s family, as in effect at any time thereafter through the
Date of Termination generally with respect to other peer executives of the
Company and its affiliated companies and their families.

 

                (c)     Cause.     If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive the Annual Base Salary through the Date of Termination
plus the amount of any compensation previously deferred by the Executive, in
each case to the extent theretofore unpaid. If the Executive terminates
employment during the Employment Period, excluding a termination for Good
Reason, this Agreement shall terminate without further obligations to the
Executive, other than for Accrued Obligations. In such case, all Accrued
Obligations shall be paid to the Executive at the option of the Company, either
(x) in a lump sum in cash within 30 days of the Date of Termination, or (y) in
twelve equal consecutive monthly installments, with the first installment to be
paid within 30 days of the Date of Termination.

 

                (d)     Good Reason or Termination Without Cause.     If, during
the Employment Period, the Company shall terminate the Executive’s employment
other than for Cause or Disability, or the Executive shall terminate employment
under this Agreement for Good Reason:

 

                          (i)     the Company shall pay to the Executive the
aggregate of the following amounts, such amounts to be payable by the Company in
a lump sum in cash within 30 days of the Date of termination.

 

                                  A.     All Accrued Obligations; and

 

                                  B.     2.0 times the sum of the Executive’s
Annual Base Salary and the higher of either (i) the average annualized (for any
year with respect to which the Executive has been employed by the Company for
less than twelve full months) bonus paid, or

 

-9-



--------------------------------------------------------------------------------

payable but for any deferral to the Executive by the Company and its affiliated
companies under the Company’s deferred compensation arrangements, in respect of
the three years or lesser number of years during which the Executive has been
employed by the Company immediately preceding the Effective Date, or (ii) the
targeted annual bonus payable to the Executive pursuant to the Company’s
Incentive Compensation Plan for the fiscal year in which the Date of Termination
occurs (assuming 100% achievement of the Company performance factor and 100%
achievement of the Executive’s personal performance factor); and

 

                                  C.     any guaranteed or targeted long-term
incentive bonus that would have been payable within two years of the Date of
Termination; and

 

                                  D.     An amount equal to that portion, if
any, of the Company’s contribution to the Executive’s 401(k), savings or other
similar individual account plan which is not vested as of the Date of
Termination (the “Unvested Company Contribution”), plus an amount which when
added to the Unvested Company Contribution would be sufficient after Federal,
state and local income taxes (based on the tax returns filed by the Executive
most recently prior to the Date of Termination) to enable the Executive to net
an amount equal to the Unvested Company Contribution; and

 

                          (ii)     the Company shall pay the Executive up to
$25,000 for executive outplacement services utilized by the Executive upon the
receipt by the Company of written receipts or other appropriate documentation;
and

 

                          (iii)     for the remainder of the Employment Period,
or such longer period as any plan, program, practice or policy may provide, the
Company shall continue benefits at the Company’s expense to the Executive and,
where applicable, the Executive’s family at least equal to those which would
have been provided to them in accordance with the plans, programs, practices and
policies described in Section 4(b)(iv) of this Agreement if the Executive’s
employment had not been terminated in accordance with the most favorable plans,
practices, programs or policies of the Company and its affiliated companies
generally applicable to other peer executives and their families during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect at any time thereafter generally with respect to
other peer executives of the Company and its affiliated companies and their
families; provided, however, that if the Executive becomes employed elsewhere
during the Employment Period and is thereby afforded comparable insurance and
welfare benefits to those described in Section 4(b)(iv), the Company’s
obligation to continue providing the Executive with such benefits shall cease or
be correspondingly reduced, as the case may be. For purposes of determining
eligibility of the Executive for retiree benefits pursuant to such plans,
practices, programs and policies, the Executive shall be considered to have
remained employed until the end of the Employment Period and to have retired on
the last day of such period; and

 

                          (iv)     All outstanding stock options and shares of
restricted stock held by the Executive pursuant to any Company stock option
plan, stock option agreement or restricted stock agreement shall immediately
become vested and exercisable as to all or any part of the shares covered
thereby, with the Executive being able to exercise his stock options within a

 

-10-



--------------------------------------------------------------------------------

period of twelve months following the Date of Termination or such longer period
as may be permitted under Executive’s stock option agreements; and

 

                          (v)     The Company shall make its best efforts to
require the surviving, continuing, successor, or purchasing corporation or
parent corporation thereof, as the case may be (the “Acquiring Corporation”), to
either assume the Company’s rights and obligations under any Company stock
option plan, stock option agreement or restricted stock agreement or substitute
for outstanding options or restricted shares substantially equivalent options or
restricted shares of the Acquiring Corporation’s stock. For this purpose, a
stock option or restricted share shall be deemed assumed if, following the
Change in Control, the stock option or restricted share confers the right to
receive in accordance with its terms and conditions, for each share of Company
stock subject to a stock option agreement or restricted stock agreement
immediately prior to the Change in Control, the consideration (whether stock,
cash or other securities or property) to which a holder of a share of Company
stock on the effective date of the Change in Control was entitled.

 

                          (vi)     If, in the calendar year in which occurs the
Date of Termination or in the immediately preceding calendar year, the Executive
had relocated the Executive’s primary residence from one location (the “Point of
Origin”) to its location at the Date of Termination at the request of the
Company, then any relocation expenses that are actually incurred in the
twelve-month period immediately following the Date of Termination by the
Executive in moving the Executive’s primary residence and personal property to
any location shall be reimbursed by the Company, to the extent such expenses do
not exceed the cost of relocating the Executive’s primary residence and personal
property to the Point of Origin, provided such expenses are substantiated by
means of written receipts. The cost of relocating the Executive’s primary
residence and personal property to the Point of Origin shall be determined by
averaging estimates obtained by the Company in writing from three reputable
moving companies, selected by the Company in good faith. It shall be the
obligation of the Executive to notify the Company in advance of any such
relocation so that such estimates may be obtained.

 

The amounts required to be paid under this Section 6(d) shall be reduced by any
other amount of severance (i.e., relating solely to salary or bonus continuation
or actual or deemed pension or insurance continuation) received by the Executive
upon such termination of employment under any severance plan, policy or
arrangement of the Company applicable to the Executive or a group of employees
of the Company, including the Executive, and applicable without regard to the
occurrence of a Change in Control prior to such termination of employment.

 

                7.     No-Mitigation.     Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for under this Agreement be reduced by any compensation or benefits
earned by the Executive as the result of employment by another employer or by
retirement benefits.

 

                8.     Non-exclusivity of Rights.     Nothing in this Agreement
shall prevent or limit the Executive’s continuing or future participation in any
benefit, bonus, incentive or other plans, programs, policies or practices
provided by the Company or any of its affiliated companies and for

 

-11-



--------------------------------------------------------------------------------

which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any other agreements with the
Company or any of its affiliated companies. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program except as explicitly modified by this
Agreement.

 

                9.     Full Settlement.     The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder, except as provided in the last sentence of Section 6(d), shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement. The Company agrees to pay, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur, including the costs and expenses of any arbitration
proceeding, as a result of any contest (regardless of the outcome thereof) by
the Company or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable Federal rate provided for in Section 7872(f)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”); provided that the
Executive’s claim is not determined by a court of competent jurisdiction or an
arbitrator to be frivolous or otherwise entirely without merit.

 

                10.     Release.     Upon fulfillment of the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder, the Executive fully and unconditionally
releases and discharges all claims and causes of action which the Executive or
his or her heirs, personal representatives, successors, or assigns ever had, now
have, or hereafter may have against the Company and any of its affiliated
companies on account of any claims and causes of action arising out of or
relating to this Agreement, any other document relating hereto or delivered in
connection with the transactions contemplated hereby.

 

                11.     Certain Additional Payments by the Company.

 

                          (a)     Gross-Up Payment Amount.     Notwithstanding
anything in this Agreement to the contrary, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of the
Executive, whether paid, payable, distributed or distributable pursuant to this
Agreement or otherwise (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986 (the “Code”) (or any
successor provision) or any interest or penalties with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
collectively referred to in this Agreement as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after the payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax, imposed

 

-12-



--------------------------------------------------------------------------------

upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payment.

 

                (b)     Determinations.     Subject to the provisions of Section
11(c), all determinations required to be made under this Section 10, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by an accounting firm of national standing reasonably selected by
the Company (the “Accounting Firm”), which shall provide detailed supporting
calculations to both the Company and the Executive within 15 business days of
the receipt of written notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 11, shall be paid by the Company to the
Executive within five business days of the receipt of the Accounting Firm’s
determination and calculations. All fees and expenses of the Accounting Firm
shall be borne solely by the Company. Any determination by the Accounting Firm
shall be binding upon the Company and the Executive. As a result of the possible
uncertainty in application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments will not have been made by the Company that should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 11(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

 

                (c)     Internal Revenue Service Claim or Audit.     The
Executive shall notify the Company in writing of any claim or audit by the
Internal Revenue Service that, if successful, could reasonably require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than ten business days after the Executive
is informed in writing of such claim and shall apprise the Company of the nature
of such claim and the date on which such claim is to be paid. The Executive
shall not pay such claim prior to the expiration of the thirty (30) day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that it desires to contest such claim, the
Executive shall:

 

                          (i)     give the Company any information reasonably
requested by the Company relating to such claim,

 

                          (ii)     take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney selected by the Company and reasonably
acceptable to the Executive,

 

                          (iii)     cooperate with the Company in good faith in
order effectively to contest such claim, and

 

-13-



--------------------------------------------------------------------------------

                          (iv)     permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section, the Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, to the extent permitted by applicable
law, on an interest-free basis and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled in his sole discretion to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 

                (d)     Refunds.     If, after receipt by the Executive of an
amount advanced by the Company pursuant to Section 11(c), the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to the Company’s complying with the requirements of such Section)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after
receipt by the Executive of an amount advanced by the Company pursuant to
Section 11(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

 

        12.     Confidential Information.     The Executive shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company or any of its affiliated
companies and their respective businesses, which shall have been obtained by the
Executive during the Executive’s employment by the Company or any of its
affiliated companies and which shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement). After termination of the Executive’s employment with the
Company, the Executive shall not, without the prior written

 

-14-



--------------------------------------------------------------------------------

consent of the Company, communicate or divulge any such information, knowledge
or data to anyone other than the Company and those designated by it. In
addition, to the extent that the Executive is a party to any other agreement
relating to confidential information, inventions or similar matters with the
Company, the Executive shall continue to comply with the provisions of such
agreements. In no event shall an asserted violation of the provisions of this
Section constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement.

 

        13.     Public Announcements.     The Executive shall consult with the
Company before issuing any press release or otherwise making any public
statement with respect to the Company or any of its affiliated companies, this
Agreement or the transactions contemplated hereby, and the Executive shall not
issue any such press release or make any such public statement without the prior
written approval of the Company, except as may be required by applicable law,
rule or regulation or any self regulatory agency requirements, in which event
the Company shall have the right to review and comment upon any such press
release or public statement prior to its issuance.

 

        14.     Entire Agreement; Amendment.     This Agreement contains all of
the terms agreed upon between the Executive and the Company with respect to the
subject matter hereof between the Executive and the Company with respect to the
matters contemplated in this Agreement (except for any understandings or
agreements reflected in a separate non-competition, confidentiality, invention
or other similar agreement or agreements between the Company and the Executive).
Without limiting the effect of the foregoing, the Executive agrees that this
Agreement satisfies any rights he may have had under any prior understanding or
agreement between the Executive and the Company with respect to the subject
matters described therein. The Executive and the Company agree that no term,
provision or condition of this Agreement shall be held to be altered, amended,
changed or waived in any respect except as evidenced by written agreement of the
Executive and the Company.

 

 

-15-



--------------------------------------------------------------------------------

        15.     Arbitration and Equitable Relief.

 

                (a)     Except as provided in Section 15(d) below, Executive and
the Company agree that to the extent permitted by law, any dispute or
controversy arising out of, relating to, or in connection with this Agreement,
or the interpretation, validity, construction, performance, breach, or
termination thereof will be settled by arbitration to be held at a location
within 30 miles of the Company’s principal executive offices in California, in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (the “Rules”). The
arbitrator may grant injunctions or other relief in such dispute or controversy.
The decision of the arbitrator will be final, conclusive and binding on the
parties to the arbitration. Judgment may be entered on the arbitrator’s decision
in any court having jurisdiction.

 

                (b)     The arbitrator will apply California law to the merits
of any dispute or claim, without reference to rules of conflict of law.
Executive hereby expressly consents to the personal jurisdiction of the state
and federal courts located in California for any action or proceeding arising
from or relating to this Agreement and/or relating to any arbitration in which
the parties are participants.

 

                (c)     The Company will pay the direct costs and expenses of
the arbitration. The Company and Executive each will separately pay its counsel
fees and expenses; provided, however, the Company shall reimburse Executive for
his reasonable costs (including without limitation attorneys’ fees) incurred if
Executive succeeds on the merits with respect to a material breach of this
Agreement at any such arbitration, including enforcing any judgment entered on
an arbitrator’s decision.

 

                (d)     The Company may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary to enforce the provisions of any
other employment, incentive, compensation, stock option or other similar
arrangement, without breach of this arbitration agreement and without
abridgement of the powers of the arbitrator.

 

                (e)     Nothing contained in this Section 15 shall prevent the
Executive and the Company from settling any dispute by mutual agreement at any
time.

 

                (f)     EXECUTIVE HAS READ AND UNDERSTANDS SECTION 15, WHICH
DISCUSSES ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT,
EXECUTIVE AGREES TO THE EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE CLAIMS
ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION
THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL
DISPUTES RELATING TO ALL ASPECTS OF THIS AGREEMENT.

 

 

-16-



--------------------------------------------------------------------------------

        16.     Successors.

 

                (a)     This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

 

                (b)     This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

 

                (c)     The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

        17.     Miscellaneous

 

                (a)     Unless otherwise specified, this Agreement shall be
governed by and construed in accordance with the laws of the Sate of Delaware,
without reference to principles of conflict of laws. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

 

                (b)     All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:

Claude D. Benchimol

1600 Faraday Avenue

Carlsbad, CA 92008

 

If to the Company:

 

Invitrogen Corporation

1600 Faraday Avenue

Carlsbad, CA 92008

(ATTN: General Counsel)

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

-17-



--------------------------------------------------------------------------------

                (c)     The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

                (d)     The Company may withhold from any amounts payable under
this Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

                (e)     The Executive’s or the Company’s failure to insist upon
strict compliance with any provision hereof in any particular instance shall not
be deemed to be a waiver of such provision or any other provision thereof.

 

IN WITNESS WHEREOF, the Executive has hereunto set his or her hand and, pursuant
to the authorization from its Board, the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first written
above.

 

          INVITROGEN CORPORATION            

/s/ Claude D. Benchimol

--------------------------------------------------------------------------------

       

By:    /s/ C. Eric Winzer                                                 

--------------------------------------------------------------------------------

Claude D. Benchimol

              C. Eric Winzer                 Chief Financial Officer

 

-18-